COWART, Judge.
As to each of four forgery convictions (Counts I, II, III and IV of the information in case no. 89-7947), the trial court imposed a probationary split sentence of two years incarceration followed by one year of probation and then ordered each sentence to run consecutive to each other. We vacate the sentences and remand for resentencing because the sentences as imposed result in consecutive periods of incarceration interrupted by probation, contrary to Turner v. State, 551 So.2d 1247 (Fla. 5th DCA 1989).
SENTENCES VACATED; CAUSE REMANDED FOR RESENTENCING.
W. SHARP and HARRIS, JJ., concur.